department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list jk zod tel lats legend taxpayer a company b account c company d amount e amount f account g ira x dear this is in response to a ruling_request submitted by you on in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the following facts and representations have been submitted in support of your request taxpayer a maintained an individual_retirement_account ira with company b in the fall of taxpayer became dissatisfied with the service he was receiving from the representative of company b with respect to ira x and decided to transfer his ira to company d taxpayer a requested a withdrawal of his funds in ira x a check to taxpayer a dated ee representing amount e was drawn by company b taxpayer a received the check from company b on hh amount e in account c on tes toe ang deposited during this time taxpayer a left on a week-long trip that was interrupted by the news that his son-in-law had died taxpayer a then returned home for the funeral and to console his daughter and his grandchildren during this period of family trauma and confusion taxpayer a transferred amount f out of account c to company d however company d deposited amount f into a non-ira investment account taxpayer a was not aware that his ira funds had not been properly rolled over until he received a form 1099-r in of showing taxable ira_distributions of amount e from ira x within several days after taxpayer a received the form 1099-r he met with his tax preparer who explained the significance of the form 1099-r taxpayer a was informed at that time that he would owe significant additional taxes and penalties amount g as a result of the failed rollover taxpayer is now age and plans to retire soon but he states that he had no present plans to withdraw his ira funds and will suffer quite a hardship if he has to pay amount g in taxes and penalties at this time based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount e from your ira because the failure to waive such requirement would be against equity or good conscience and grant you a hardship exception allowing you adequate time to rollover amount e to one or more iras sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money or any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 ca aceite snc enn dean rmaymmm ee cispiniie en sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to section d i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a indicates that the confusion caused bya death in the family resulted in the transaction not being carried out in accordance with taxpayer a’s intent under these facts and circumstances the failure to waive the day requirement would be against equity and good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount e in cash into one or more iras provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution this amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact no pincite sincerely yours isl denn tl hitter ib donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of letter
